In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Ort, J.), dated September 23, 2002, which denied his motion for leave to serve a supplemental summons and amended complaint adding two defendants to the action.
Ordered that the order is affirmed, with costs.
Well after the expiration of the applicable statute of limitations the plaintiff moved for leave to serve a supplemental summons and amended complaint adding two defendants to the action. We affirm the Supreme Court’s denial of the motion, since the plaintiff failed to meet his burden of establishing that the *518proposed additional defendants were united in interest with the original defendant, so as to apply the relation-back doctrine (see CPLR 203 [b]; Moller v Taliuaga, 255 AD2d 563 [1998]). Krausman, J.P., Goldstein, Luciano and Cozier, JJ., concur.